
	

114 HR 3111 IH: Domestic Reduction In Vehicle Expenditure Act
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3111
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Salmon introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To reduce the number of nonessential vehicles purchased and leased by the Federal Government, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Domestic Reduction In Vehicle Expenditure Act or the DRIVE Act. 2.Reduction of the number of nonessential vehicles purchased and leased by the Federal Government (a)Review of nonessential vehicle purchaseThe Director of the Office of Management and Budget, in consultation with the head of the relevant Executive agency, shall complete each of the following:
 (1)Determine the total dollar amount obligated by each Executive agency to purchase civilian vehicles in fiscal year 2010.
 (2)Determine the total dollar amount obligated by each Executive agency to lease civilian vehicles in fiscal year 2010.
 (3)Determine the total number of civilian vehicles purchased by each Executive agency in fiscal year 2010.
 (4)Determine the total number of civilian vehicles leased by each Executive agency in fiscal year 2010.
 (5)Determine the total dollar amount that would be 20 percent less than the dollar amount determined under paragraphs (1) and (2) for each Executive agency.
 (b)Reduction of nonessential vehicle purchaseFor each of fiscal years 2016 through 2020, each Executive agency may not obligate more than the dollar amount determined under subsection (a)(5) for the Executive agency to purchase or lease civilian vehicles.
 (c)SharingThe Administrator of General Services shall ensure that an Executive agency may share excess or unused vehicles with another Executive agency that may need temporary or long-term use of additional vehicles through the Federal Fleet Management System.
 (d)National security exceptionThe limits on the purchase and procurement of vehicles under this section shall not apply to the purchase or procurement of any vehicle that has been determined by the President to be essential for reasons of national security.
 (e)DefinitionsIn this section: (1)Civilian vehicleThe term civilian vehicle means a vehicle that is not used for purposes of military combat, the training or deployment of members of the Armed Forces, or such other uses as determined by the Director of the Office of Management and Budget, in consultation with the Administrator of General Services.
 (2)Executive agencyThe term Executive agency has the meaning given that term under section 105 of title 5, United States Code.  